J-S21034-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WILHELM CHARLES LEIMBACH                   :
                                               :
                       Appellant               :   No. 1573 MDA 2021

       Appeal from the Judgment of Sentence Entered November 1, 2021
    In the Court of Common Pleas of York County Criminal Division at No(s):
                          CP-67-CR-0006436-2019


BEFORE: DUBOW, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                             FILED JULY 06, 2022

        Wilhelm Charles Leimbach (Leimbach) appeals from the judgment of

sentence imposed by the Court of Common Pleas of York County (trial court)

after his pro se bench trial conviction of three counts of possession of child

pornography and one count of criminal use of a communication facility.

Because the trial court never conducted the on-the-record colloquy required

under Pa.R.Crim.P. 121 to ensure that Leimbach knowingly, voluntarily and

intelligently waived his right to counsel before going to trial, we vacate and

remand.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S21034-22


                                       I.

      On July 12, 2019, police arrested Leimbach after executing a search

warrant at his home and seizing several electronic devices containing

suspected child pornography. After Leimbach waived his preliminary hearing,

defense counsel entered her appearance and continued the case several times

before scheduling a guilty plea. Before the plea, however, Leimbach filed a

pro se motion challenging the trial court’s jurisdiction by raising a version of

a sovereign citizen claim. At the scheduled plea, defense counsel told the trial

court that Leimbach had asked her to withdraw because she was unwilling to

argue his motion. See N.T., 12/30/20, at 3-4. Noting that the motion derived

from hybrid representation and would not be considered, the trial court put

Leimbach’s case back on the call of the list. Id. at 4.

      Because counsel never moved to withdraw, Leimbach’s case was in the

same posture as it was before the call of the list on July 15, 2021. At that

time, the Commonwealth informed the trial court that defense counsel wished

to withdraw because Leimbach wanted to proceed pro se with his motion.

After confirming this with Leimbach, the trial court allowed defense counsel to

withdraw and serve as standby counsel. See N.T., 7/15/21, at 3.

      With defense counsel now out of the case, the trial court did not conduct

an on-the-record colloquy with Leimbach to ensure that he was making a

knowing, voluntary and intelligent waiver of counsel. Instead, the following

interchange occurred:


                                     -2-
J-S21034-22


      THE COURT: Okay. What I’ll do is, I have read your motion, I’ll
      rule upon that. And if I rule against you, then we will have the
      stipulated bench trial, which is the Commonwealth providing me
      with a series of facts. They have provided me up to this point with
      the affidavit of probable cause and the information which lists all
      the charges.

             In addition to that they have advised me that there are 406
      pornographic images that were found on your computer and one
      video. And you would have to agree to stipulate to those facts for
      me to make a ruling as to whether or not you are guilty or not
      guilty. Is that what you wish to do?

      THE DEFENDANT: I was just made aware of all of that. What you
      just told me?

      THE COURT: Yeah?

      THE DEFENDANT: And this would be after the motion is heard?

      THE COURT: Yes.

      THE DEFENDANT: Oh, okay.

      THE COURT: Okay?

      THE DEFENDANT: Yes.

      THE COURT: And you are satisfied to proceed that way?

      THE DEFENDANT: Yes, I’m agreeing to that.

Id. at 4.

      After denying the motion on the record, the trial court had the

Commonwealth provide a thorough summary of its evidence. Id. at 6-12. At

the end of the summary, the trial court asked Leimbach the following:

      THE COURT: Sir, you understand the facts that they have alleged
      in this case, which is the basis for me making a determination by
      a stipulated bench trial?


                                     -3-
J-S21034-22


      THE DEFENDANT: Yes. Suspect sounds horrible.

      THE COURT: Well, I am not here to sentence you yet. That’s
      going to be – some things that will happen before now and then.
      At that timepoint we find what’s appropriate.

             But I do find you guilty of all the charges.

Id. at 12-13.

      Having found Leimbach guilty, the trial court deferred sentencing and

ordered that he be evaluated by the Sexual Offenders Assessment Board. The

trial court, however, also failed to order a presentence investigation (PSI)

report. When Leimbach returned for sentencing, the trial court imposed an

aggregate 3½ to 7 years’ imprisonment with a consecutive five years of

probation.

      After sentencing, appellate counsel entered his appearance and

petitioned for leave to file a post-sentence motion nunc pro tunc. When the

trial court denied that motion, counsel filed this appeal and was ordered to file

a statement of errors complained of on appeal under Pa.R.A.P. 1925(b).

Counsel complied, raising a single claim challenging the trial court’s

sentencing of Leimbach without the benefit of a PSI report. In his statement,

counsel recognized that the trial court never conducted an on-the-record

colloquy under Pa.R.Crim.P. 121 convicting him but did not assert this as

grounds for reversing Leimbach’s convictions. Instead, counsel argued (as he

does on appeal) that the failure to colloquy Leimbach excuses any potential




                                      -4-
J-S21034-22


waiver of his discretionary sentencing claim.1       The trial court agreed in its

Pa.R.A.P. 1925(a) opinion that this Court should remand for resentencing but

did not address the claim that it failed to colloquy Leimbach about waiving his

right to counsel. The Commonwealth filed a letter brief to ask this Court to

simply remand for resentencing with the benefit of a PSI report.

                                               II.

       Before addressing his sentencing claim, even though not raised, we

must address whether Leimbach properly waived his right to counsel. See

Commonwealth v. Johnson, 158 A.3d 117, 122 (Pa. Super. 2017) (stating

this Court has a duty to review whether appellant properly waived his right to

counsel hearing even though appellant did not assert the issue on appeal);

see also Commonwealth v. Murphy, 214 A.3d 675, 679 (Pa. Super. 2019)

(reviewing whether appellant waived his right to counsel at a violation of

probation hearing sua sponte).

       The Sixth Amendment to the Federal Constitution states: “In all criminal

prosecutions, the accused shall enjoy ... the Assistance of Counsel for his

defense.” U.S. Const. amend. VI. Article I, Section 9 of the Pennsylvania

Constitution states: “In all criminal prosecutions the accused hath a right to



____________________________________________


1 See Commonwealth v. Tejada, 161 A.3d 313, 320 (Pa. Super. 2017)
(claim that trial court sentenced defendant without the benefit of a PSI report
implicates the discretionary aspects of sentencing and is not automatically
reviewable as of right).


                                           -5-
J-S21034-22


be heard by himself and his counsel....”        Pa. Const. Art. I, § 9.       See

Commonwealth v. McAleer, 748 A.2d 670, 673 (Pa. 2000). “The right to

counsel extends not only to certain summary proceedings, at trial, guilty plea

hearings, sentencing, but also to every critical stage of a criminal proceeding.”

Commonwealth v. Fill, 202 A.3d 133, 138 (Pa. Super. 2019) (citations

omitted).

      It is the responsibility of the trial court to ensure that a colloquy
      is performed if the defendant has invoked his right to self-
      representation. See Commonwealth v. Davido, 582 Pa. 52,
      868 A.2d 431, 437-38 (2005). “Both the right to counsel and the
      right to self-representation are guaranteed by the Sixth
      Amendment to the United States Constitution and by Article I,
      Section Nine of the Pennsylvania Constitution. Deprivation of
      these rights can never be harmless.”            Commonwealth v.
      Payson, 723 A.2d 695, 700 (Pa. Super. 1999) (citations omitted).
      “Courts indulge every reasonable presumption against waiver of
      fundamental constitutional rights and that we do not presume
      acquiescence in the loss of fundamental rights. A waiver is
      ordinarily an intentional relinquishment or abandonment of a
      known right or privilege.” Johnson v. Zerbst, 304 U.S. 458, 464,
      58 S.Ct. 1019, 82 L.Ed. 1461 (1938) (footnotes and citations
      omitted).

Johnson, supra at 121.

      To ensure that a waiver is knowing, voluntary and intelligent, the trial

court must conduct a “probing colloquy” to ensure that the defendant is aware

of both the right to counsel and the significance and consequences of waiving

that right. See Commonwealth v. Starr, 664 A.2d 1326, 1335 (Pa. 1995).

Pennsylvania Rule of Criminal Procedure 121 sets forth the procedure that a

trial court must follow to determine whether a defendant is making a knowing,




                                      -6-
J-S21034-22


voluntary and intelligent waiver of counsel.    Pa.R.Crim.P. 121 instructs as

follows:

      (A) Generally.

      (1) The defendant may waive the right to be represented by
      counsel.

      (2) To ensure that the defendant’s waiver of the right to counsel
      is knowing, voluntary, and intelligent, the judge or issuing
      authority, at a minimum, shall elicit the following information from
      the defendant:

            (a) that the defendant understands that he or she has the
      right to be represented by counsel, and the right to have free
      counsel appointed if the defendant is indigent;

           (b) that the defendant understands the nature of the
      charges against the defendant and the elements of each of those
      charges;

           (c) that the defendant is aware of the permissible range of
      sentences and/or fines for the offenses charged;

            (d) that the defendant understands that if he or she waives
      the right to counsel, the defendant will still be bound by all the
      normal rules of procedure and that counsel would be familiar with
      these rules;

           (e) that the defendant understands that there are possible
      defenses to these charges that counsel might be aware of, and if
      these defenses are not raised at trial, they may be lost
      permanently; and

            (f) that the defendant understands that, in addition to
      defenses, the defendant has many rights that, if not timely
      asserted, may be lost permanently; and that if errors occur and
      are not timely objected to, or otherwise timely raised by the
      defendant, these errors may be lost permanently.

                                     ***




                                     -7-
J-S21034-22


       (C) Proceedings Before a Judge. When the defendant seeks to
       waive the right to counsel after the preliminary hearing, the judge
       shall ascertain from the defendant, on the record, whether this is
       a knowing, voluntary, and intelligent waiver of counsel.

       After review, there is nothing in the record showing that Leimbach

waived his right to counsel on the record under Pa.R.Crim.P. 121(C) before

his bench trial, which, as shown above, was in no real sense a trial. The trial

court was made aware at the scheduled guilty plea hearing that Leimbach

wanted counsel to withdraw so he could pursue his pro se motion. At that

time, the trial court took no further action, opting instead to have the matter

placed back on the call of the list.

       When the case returned for the call of the list, the trial court was again

told that Leimbach still wanted to pursue his pro se motion that defense

counsel would not argue.2 Regardless of how misguided Leimbach’s decision

was at that juncture to pursue his baseless motion, the trial court was still

obligated to comply with Pa.R.Crim.P. 121 and ensure that he was making a

knowing, voluntary and intelligent waiver of his right to counsel before

allowing his counsel to withdraw. At that point, before allowing Leimbach to



____________________________________________


2  So-called sovereign citizens claim they are “not subject to government
authority and employ various tactics in an attempt to, among other things,
avoid paying taxes, extinguish debts, and derail criminal proceedings.”
Gravatt v. United States, 100 Fed. Cl. 279, 282 (Fed. Cl. 2011). We note
that this Court has often recognized that sovereign citizen claims as being
frivolous. See Commonwealth v. McGarry, 172 A.3d 60, 65-66 (Pa. Super.
2017).


                                           -8-
J-S21034-22


proceed pro se, the trial court should have informed Leimbach (a) about his

right to counsel; (b) the nature of his charges and their elements; (c) the

permissible range of sentences; (d) that he would still be bound by the rules

of procedure; (e) possible defenses to the charges that could be permanently

waived if not raised; and (f) other rights that could be waived if not raised.

See Pa.R.Crim.P. 121(A)(2)(a)-(f).

       As shown above, the trial court’s procedure fell well short of

Pa.R.Crim.P. 121 and the need to hold an on-the-record colloquy before

allowing a defendant to be convicted at a bench trial based on facts to which,

we note, Leimbach never affirmatively stipulated.        Because the trial court

never conducted such a colloquy, we must vacate Leimbach’s convictions and

remand for further proceedings.           See Johnson, supra at 123; see also

Commonwealth v. Eakin, 242 A.3d 387 (Pa. Super. November 2, 2020)

(unpublished memorandum) (reversing convictions sua sponte because trial

court failed to conduct an on-the-record colloquy before defendant proceeded

pro se at his suppression hearing).3

       Judgment of sentence vacated. Case remanded for further proceedings.

Jurisdiction relinquished.




____________________________________________


3  Under Pa.R.A.P. 126(b), we may rely on unpublished decisions of this Court
filed after May 1, 2019, for their persuasive value.

                                           -9-
J-S21034-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/06/2022




                          - 10 -